United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-2550
                                   ___________

Dianne Foote,                         *
                                      *
      Plaintiff - Appellant,          *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Western District of Missouri.
Kenneth S. Apfel, Commissioner of     *
Social Security,                      *      [UNPUBLISHED]
                                      *
      Defendant - Appellee.           *
                                 ___________

                             Submitted: February 17, 2000

                                  Filed: May 2, 2000
                                   ___________

Before RICHARD S. ARNOLD, LOKEN, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

      Dianne Foote applied for Social Security disability and supplemental income
benefits, alleging that she is disabled from fibromyalgia -- severe and chronic muscle
pain -- that developed following an auto accident in November 1994. After her
application was denied initially and on reconsideration, Ms. Foote was granted a
hearing before an administrative law judge, who received medical exhibits and heard
testimony by Ms. Foote, her husband, and a vocational expert. Based upon a
hypothetical question the ALJ derived from Medical Source Statements by a treating
physician and a consulting psychologist, the vocational expert opined that Ms. Foote
could return to her past relevant work as a Wal-Mart cashier or a mail sorter. Applying
this court’s decision in Polaski v. Heckler, 739 F.2d 1320 (8th Cir. 1984), the ALJ
rejected Ms. Foote’s testimony that she suffers from constant disabling pain and found
that she has the residual functional capacity to return to her past relevant work as
cashier and mail sorter. Accordingly, the ALJ decided that Ms. Foote is not entitled
to disability insurance benefits and is not eligible for supplemental security income.
The Commissioner’s Appeals Council denied Ms. Foote’s request for further
administrative review, and she commenced this action seeking judicial review of the
Commissioner’s adverse final decision.

       The district court1 granted summary judgment for the Commissioner, concluding
in a thorough opinion that substantial evidence in the record as a whole supports the
decision that Ms. Foote has the residual functional capacity to perform her past relevant
work. Ms. Foote appeals to this court, arguing that the ALJ presented to the vocational
expert a vague definition of her residual functional capacity that improperly over-
emphasized the adverse objective medical evidence and disregarded her testimony of
disabling pain. After careful review of the administrative record as a whole, we agree
that substantial evidence supports the Commissioner’s decision and affirm for the
reasons stated in the district court’s Order of April 27, 1999. See 8th Cir. Rule 47B.

      A true copy.

             Attest:

                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.



      1
      The HONORABLE ORTRIE D. SMITH, United States District Judge for the
Western District of Missouri.

                                          -2-